DETAILED CORRESPONDENCE

This is in response to the Printer Query form on 02/19/2022. This application has not made a foreign priority claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 15-20, 24-25, 27-29 remain pending in the application and are considered below.
Applicant has filed the affidavit under 37 CRF 1.132 to transverse the rejections by the prior art, as set forth in the sections 12-17 of the affidavit. This affidavit is acknowledged and considered, but it is not persuasive because it lacks of factual support evidence of test results or criticality of the angular range 50-80 degrees between the base portion and the flat cutting portion while the base portion is perpendicular to a shaving plane and the thickness of the cutting portion between 0.04-0.11mm, instead of addressing Applicant’s opinion. See MPEP 716.01 (c).  Therefore, for other reasons, the examiner’s amendments of claims 15, 24 and 27 are needed to place this application in condition for allowance. See the examiner’s amendments and the examiner’s statement of reasons for allowance below.

EXAMINER’S AMENDMENT 
A telephone call was made to Jeffrey Kuo on 01/24/2022 to discuss the claimed invention and the drawing, and the examiner’s amendments based on the claim set filed on 12/13/2021. Applicant authorized and approved the examiner’s amendment to 
The application has been approved as following:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. The drawings must show every feature of the invention specified in the claims. Therefore, the “shaving plane” in claims 15, 24, and 27 appears not showing in drawings. In order to avoid abandonment of the application, applicant must make this above agreed upon drawing changes and the specification has been agreed to amend the “reference number” of the “shaving plane” corresponding to the drawings; see an example of a drawing amendment below.

    PNG
    media_image1.png
    336
    736
    media_image1.png
    Greyscale


Claim 15, the last line has been amended to read:
-- wherein a thickness of the flat cutting portion is between 0.04 mm and 0.11 mm and a radius of curvature of the bent portion is between 0.1 mm and 0.3 mm
Claim 20 has been cancelled.
Claim 24 has been amended to read:
--
A shaving cartridge comprising:
at least two cutting members, each of the at least two cutting members including: 
a front cutting-edge,
a platform portion, 
a base portion, and 
a bent portion; 
the platform portion extending towards the bent portion; 
the base portion extending downward away from the bent portion and the platform portion; 
the bent portion extending between the platform portion and the base portion, such that the front cutting-edge is adjacent to and projects from the bent portion, 
wherein an angle between the base portion and a flat cutting portion is between 50° and 80° while the base portion is perpendicular to a shaving plane, wherein the shaving plane is an imaginary plane that is tangent to the front cutting-edge, 
wherein a thickness of the flat cutting portion is between 0.04 mm and 0.11 mm and a radius of curvature of the bent portion is between 0.1 mm and 0.3 mm.
--
Claim 27, the last line has been amended to read:
and a radius of curvature of the bent portion is between 0.1 mm and 0.3 mm.—
Claim 29 has been amended to read:
-- The process according to claim 27, wherein the step of forming the cutting member includes: 
using a single piece of material having a thickness of between 0.07 mm and 0.18 mm.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 15-19, 24-25, 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 15, 24, 27 are free of the prior art because the prior art does not teach or suggest the feature of a shaving cartridge including at least two cutting members (including blades with supports which each has a base portion, a bent portion, and a flat cutting portion including a front cutting edge), wherein the front cutting edge of the blade is positioned adjacent to and projects from the bent portion (see a reverse L shaped cutting member, Figure 5 of this application), the bent portion is between 50-80 degrees while the base portion is perpendicular to a shaving plane, a thickness of the flat cutting portion is between 0.04 mm and 0.11 mm and a radius of curvature of the 
See the closest art Wonderley (WO20120317818, art of record) shows a shaving cartridge (Figures 1-2) and a single cutting member (only Figure 10 below shows a blade 30 and a support 1000, which has a base portion, a bent portion, and a flat cutting portion) and the front cutting edge of the blade is positioned adjacent to and projects from the bent portion (a reverse L shaped cutting member, Figure 10 below), but Wonderley fails to discuss that the bent portion is between 50-80 degrees while the base portion is perpendicular to a shaving plane, a thickness of the flat cutting portion (blade 30) is between 0.04 mm and 0.11 mm and a radius of curvature of the bent portion is between 0.1 mm and 0.3 mm.

    PNG
    media_image2.png
    730
    480
    media_image2.png
    Greyscale

Oglesby (US 2012/0317818, art of record) shows a cutting member (a general L shaped cutting member, Figures 6B, C below) that is not the same as the claimed invention. Oglesby’s cutting member is not a reverse L shaped cutting member. 

    PNG
    media_image3.png
    918
    656
    media_image3.png
    Greyscale

Xu (US 2008/0066315, art of record) shows a general L shaped cutting member that has a radius of curvature of the bent portion is between 0.1 mm and 0.3 mm (Para. 16 recites “0.05mm to about 0.15mm”, which some of ranges are within the claimed range), but Xu’s cutting member has the same problem with Oglesby’s cutting member, that cutting member is not a reverse L shaped cutting member.
Park (US 2011/0232100, art of record) shows a general L shaped cutting member that has a thickness of the flat cutting portion is between 0.04 mm and 0.11 mm (Paras. 19 and 22 recites “The thickness of the razor blade ranges between 0.075 mm and 0.2 mm”, which some of ranges are within the claimed range), but Park’s cutting member has the same problem with Oglesby’s cutting member and Xu’s cutting member, that cutting member is not a reverse L shaped cutting member.
Since Oglesby, Xu, and Park fail to show a reverse L shaped cutting member, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 15, 24, 27.
Claims 16-19, 25, 28-29 are considered to contain allowable subject matter due to their dependency on claims 15, 24, and 27 respectively. Thus, 15-19, 24-25, 27-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/25/2022



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/22/2022